DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.
On pages 2-4 Applicant argues the rejection of record failed to account for the enlarged screw heads bearing against the prosthetic hand base plate and finger mounting rack.
The Examiner respectfully disagrees, noting that the previous rejection provided art which adequately accounted for the head portions of the finger connecting screw lying against the finger mounting rack and prosthetic hand base plate, since all the dependent claims were drawn towards this limitation. While art was provided (Birdsall) and the rejections were present and explained thoroughly, the Examiner agrees that an error was made on the headings and Birdsall was not correctly included in the rejection/heading for claim 1. Accordingly, the corrected rejection is provided for the Applicant below.  
On page 4 Applicant argues Dahler isn’t analogous art, but actually quotes the section of the MPEP which states that a reference is considered analogous art if “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (emphasis added). Clearly, this . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhani (US 20100259057 A1) in view of Dahler (US 4657550 A), further in view of Birdsall (US 0406988 A).
Regarding claim 1 Madhani discloses a mounting structure for a prosthetic finger of a prosthetic hand (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).)) comprising
a prosthetic hand base plate (310), 
a finger connector (332), and 
a finger mounting rack (330);
wherein:
the prosthetic hand base plate is positioned on a first side of the finger connector and the finger mounting rack is positioned on a second side of the finger connector opposite the first side (Figure 3 shows the base plate 310 and rack 330 located on opposite sides of the connector); and
an axis of the finger connector is perpendicular to the prosthetic hand base plate (The base plate 310 extends in two planes. At least one axis which extends through the finger connector 332 is perpendicular to the base plate (for example, an axis that extends through the screw’s middle. (“Axis” is defined by Merriam-Webster as “a straight line about which a body or geometric figures rotates or may be supposed to rotate; a straight line with respect to which a body or figure is symmetrical”. An axis which extends perpendicularly to the base plate and through the center of the finger connector 332 is one around which the connector is symmetrical.)), 
but is silent with regards to the finger connecting having a tension nut,
with two screws (a finger base plate screw with an enlarged head, and a base plate connecting screw with an enlarged head), extending through the nut. 
However, regarding claim 1 Dahler teaches a connector which includes a first screw (Figure 1 item 8) inserted into a first side of a tension nut (Figure 1 item 1), the first screw including an enlarged head portion (Figure 1 item 10); and 
a second screw (Figure 1 item 9) inserted into a second side of the tension nut (Figure 1 item 1), the second screw including an enlarged head portion (Figure 1 item 11).
same function as two screws extending through a threaded nut. MPEP 2143 indicates that the simple substitution of one known element for another (which perform the same function), yielding predictable results, is a rationale which supports a conclusion of prima facie obviousness. In this case, modification of the pin 332 of the finger connector to include two screws joined at a tension nut would have been obvious to the person of ordinary skill in the art since it performs the same function as the pin of Madhani, namely, connecting the base plate and finger mounting rack. See MPEP 2143 (I)(B). 
Further, regarding claim 1 Birdsall teaches wherein connections between two elements can include two interdigitating pieces each (as opposed to one piece having two “fingers” interdigitating with another element’s one “finger” for connections as Madhani does) (Figure 2). Madhani and Birdsall both solve the same problems, namely the connection between two elements/parts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting structure of the Madhani Dahler Combination by having the base plate include a second interdigitating “finger” such as is taught by Birdsall as a known, predicable, simple alternative method for hinging two 
Regarding claim 2 the Madhani Dahler Birdsall Combination teaches the mounting structure of claim 1 substantially as is claimed,
wherein Madhani further discloses the finger mounting rack includes a portion extending laterally away from an axis of the finger connector (see the rejection to claim 1 above along with fig 3),
and wherein the Combination further teaches the finger base plate connecting screw and finger connecting screw extend along a common axis (see the explanation/rejection to claim 1 above. Both screws lie along the axis of the finger connector). 
Regarding claim 5 the Madhani Dahler Birdsall Combination teaches the mounting structure of claim 1 substantially as is claimed,
wherein the Combination further teaches the prosthetic hand base plate includes a first surface positioned opposite a second surface, the finger connector includes a first end positioned opposite a second end, and the first end of the finger connector is positioned on the second surface of the prosthetic hand base plate (see the rejection/modification in the rejection to claim 1 above).

Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhani in view of Dahler and Birdsall as is applied above, further in view of Deming (US 0518309 A).
Regarding claim 3 the Madhani Dahler Birdsall Combination teaches the mounting structure of claim 1 substantially as is claimed,
but is silent with regards to the enlarged head of the base plate connecting screw is received in a recess formed in the prosthetic hand base plate.
However, regarding claim 3 Deming teaches wherein screws which connect elements can lie flush within a recess within an element (see for example Figures 1-5 element E). Madhani and Deming solve the same problem, namely connections between two parts/elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting structure of the Madhani Dahler Birdsall Combination by having a recess positioned within the base plate so that the head portion of the finger base plate screw is received in a recess formed in the base plate, such as is taught by Deming in order to minimize the profile of the screws of the Combination, thus preventing the screws from possibly catching on things such as clothing.
Regarding claim 4 the Madhani Dahler Birdsall Deming Combination teaches the mounting structure of claim 3 substantially as is claimed,
but is silent with regards to the enlarged head portion of the finger connecting screw being received in a recess formed in the finger mounting rack.
However, regarding claim 4 Deming teaches wherein screws which connect elements can lie flush within a recess within an element (see for 
Regarding claim 6 the Madhani Dahler Birdsall Combination teaches the mounting structure of claim 5 substantially as is claimed,
but is silent with regards to the enlarged head portion of the base plate connecting screw is flush with the first surface of the prosthetic hand base plate.
However, regarding claim 6 Deming teaches wherein screws which connect elements can lie flush within a recess within an element (Figures 1-5, element E). Madhani and Deming solve the same problem, namely connections between two parts/elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting structure of the Madhani Dahler Birdsall Combination by having a recess positioned within the prosthetic hand base plate so that the enlarged head portion of the finger base plate connecting screw is flush with the first surface of the hand base plate, such as is taught by Deming in order to minimize the profile of the screws of the 
Regarding claim 7 the Madhani Dahler Birdsall Combination teaches the mounting structure of claim 1 substantially as is claimed,
wherein the Combination further teaches the finger connecting screw is entirely positioned within the finger mounting rack (see the rejection/modification to claim 1 above: the finger mounting screw (e.g. one of the two sides of the connector of Dahler) would be entirely positioned within the finger mounting rack, which sandwiches the entirety of the screw),
with the exception of the head portion.
However, regarding claim 7 Deming teaches wherein screws which connect elements can lie flush within a recess within an element (Figures 1-5 element E). Madhani and Deming solve the same problem, namely connections between two parts/elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting structure of the Madhani Dahler Birdsall Combination by having a recess positioned within the finger mounting rack so that the screw (including its head) lies entirely within the boundaries of the finger mounting rack such as is taught by Deming in order to minimize the profile of the screws of the Combination, thus preventing the screws from possibly catching on things such as clothing.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/09/21